Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Acknowledgement
Applicant’s response, received March 3, 2021, including replacement drawings, amendments to the claim and amendments to the specification, is acknowledged.
DETAILED ACTION
Applicant’s arguments and the newly submitted replacement drawing sheets of March 3, 2021, have been fully considered; however, they have not overcome the rejection under 35 U.S.C. 112(a) and (b).  Therefore, the rejection is made again and the claim stands FINALLY REJECTED under 35 U.S.C. 112(a) and (b).  

    PNG
    media_image1.png
    565
    500
    media_image1.png
    Greyscale
	Additionally, the following new rejection under 35 U.S.C. 112(a) for the introduction of new matter is presented below and is made FINAL.
1.  Drawing Objection
	The amended reproductions received on 03/03/2021 are objected to for the following (See 37 CFR 1.1026):
Applicant has added the term ‘FIG.’ prior to the figure number in the amended drawings and specification. As the provisions of 37 CFR 1.84 (except 1.84(c)) do not apply to international design applications designating the United States (See 37 CFR 1.1061(b), MPEP 2920.04(b)), the figure numbers should not be preceded by the abbreviation "FIG.". 
	For compliance with the requirements and consistency with the originally filed reproductions published by the Hague, Applicant must change the figure legends back to the figure numbers ONLY as originally filed. This must be corrected on the drawing sheets and specification.  Correction is required.
2.  Figure Description Objection
A)	As previously noted in the drawing objection, the term “FIG.” is improper to apply to figure numbers in Hague applications (See 37 Hague Rule 9, Administrative Instructions Section 405(a); CFR 1.1026; MPEP 2909.02). 
	For compliance with the requirements, Applicant must change the figure legends back to ONLY numbers as seen in original filing. Correction is required.
B)	The amended specification includes headers above the descriptions of each embodiment (“Model 1:” and “Model: 2”). These headers are unnecessary as the amended 1.1 and 2.1 descriptions already properly include language noting the first and second embodiments of the claimed design. The improper headers should be altogether removed.
3.  PTO-1449 - Information Disclosure Statement (IDS)
Citations 4 and 5 on the information disclosure statement dated 03/03/2021 have been lined through, as they are duplicate citations previously cited by the examiner on the PTO-892 form dated 12/10/2020.
Action on Merits
4.  Rejection under 35 U.S.C. 112(a) and (b)
	The claim is AGAIN AND FINALLY REJECTED under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	The claim remains indefinite and nonenabling because the disclosure is unclear, as the exact shape and appearance of the design cannot be determined due to the reasons set forth below:
	In Emb. 2, the exact depth and contour of the top two concentric circular elements seen on the upper rear surface in reproduction 2.3 cannot be fully understood (see Annotated Drawing A). While it is clear from remaining views that these two elements do not protrude outward from the body of the 
    PNG
    media_image2.png
    701
    679
    media_image2.png
    Greyscale
article, it is not understood whether these features are even with the surrounding surface or depressed into the body of the article. 
These various features these elements could be at differing depths and/or have varying contours and is thus open to multiple interpretations.  None of the views included in the disclosure provide a further understanding as to the exact depth and contour of these elements, and thus, they cannot be fully understood without resorting to conjecture. Applicant is advised that the clarification of the depth and contours of theses elements would likely constitute new matter. 
In order to overcome the rejection under 35 U.S.C. 112(a) and (b), it is suggested that Applicant:
Disclaim the indefinite and non-enabled concentric circle elements seen in reproduction 2.3 by reducing them to broken lines.
Applicant is advised that in accordance with Hague Administrative Instruction Section 403, matter excluded from the claim may be indicated:
	(a)(i) in the description referred to in Rule 7(5)(a) and/or;
	(a)(ii) by means of dotted/broken lines, or coloring.
	Per MPEP 2920.05(c), for clarity of the disclosure, Applicant is strongly encouraged not to simply rely on a description to indicate matter shown in a reproduction for which protection is not sought, but rather to also identify the matter for which protection is not sought through the use of broken or dotted lines or coloring.
5.  Rejection under 35 U.S.C. 112(a)
The claim is rejected under 35 U.S.C. 112(a) as failing to comply with the description requirement. The original disclo-sure does not reasonably convey to a designer of ordinary skill in the art In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the following:
A)	The protruding rectangle visible on the top rear in reproduction 1.4 (now disclaimed) was also visible in 1.1 and 1.2 of the original drawings (between the protruding vents). This element has been altogether removed from amended reproductions 1.1 and 1.2 (see Annotated Drawing Letter A).  

    PNG
    media_image3.png
    1518
    1929
    media_image3.png
    Greyscale

B)	The protruding rectangle visible on the top rear in reproduction 2.5 was also visible in 2.1 and 2.2 of the original drawings (between the protruding vents). This element has been altogether removed from amended reproductions 2.1 and 2.2 (see Annotated Drawing Letter B).  

    PNG
    media_image4.png
    1378
    1816
    media_image4.png
    Greyscale

To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or applicant may amend the drawings so that they are consistent with the originally filed drawings. It is suggested that Applicant reenter the protruding rectangular elements consistently in all applicable views of both embodiments. 
6.  Replacement Drawing Sheets
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to .
 	When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
Conclusion
The cited art of record is considered cumulative art related to the claimed design.
The claim stands AGAIN AND FINALLY REJECTED under 35 U.S.C. 112(a) and (b).
The claim stands FINALLY REJECTED under 35 U.S.C. 112(a).
Contact Information
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELI L. HILL whose telephone number is (571)272-4375.  The examiner can normally be reached on M-Th: 6a-4p. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manny Matharu can be reached on 571.272.8601.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
General questions regarding patent examining policy, assistance with filling out forms, or general information concerning rules, procedures and fees, should be directed to the Inventors Assistance Center (IAC).  The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Assistance is available at the IAC Monday – Friday, 8:30am - 5:00pm (EST) at (800) 786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/KELI L HILL/Primary Examiner, Art Unit 2922